                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 CYNTHIA PAYTON
                                                   CIVIL ACTION
 VERSUS
                                                   NO. 18-563-JWD-EWD
 TOWN OF MARINGOUIN, ET AL.

                           SUA SPONTE ORDER OF DISMISSAL
                                AND ON JURISDICTION

   I.      Introduction

        This matter comes before the Court sua sponte following the Court’s June 21, 2021, Ruling

and Order, (Doc. 118), on the pending motions for summary judgment in this case, (Docs. 87, 100,

102, 103). In short, the Court granted the motions in part and denied them in part. (Doc. 118 at

79.)

        More specifically, the motions were granted in that all federal claims asserted by Plaintiff

Cynthia Payton (“Plaintiff”) against all defendants were dismissed, except those against pro se

defendants Edward James (“James”) and Dwayne Bourgeois (“Bourgeois”), who did not join in

the motions. (Id. at 79–80.) The Court also denied the motion without prejudice as to all state law

claims pending the determination of certain issues. (Id.) Pursuant to Federal Rule of Civil

Procedure 56(f)(1), the Court gave Plaintiff fourteen (14) days to address why the federal claims

against James and Bourgeois should not be dismissed for the same reasons why the Court

dismissed the federal claims against the similarly situated defendants RJ’s Transportation, LLC,

(“RJ’s”) and Patrick Ventress (“Ventress”). (Id. at 2, 79.) The Court also advised the parties that,

if James and Bourgeois were dismissed (and thus if all federal claims were dismissed), it was



 JURY
highly likely the Court would decline to exercise supplemental jurisdiction over the remaining

state law claims. (Id. at 79.)

           The Court now turns to the federal claims against James and Bourgeois and to the

jurisdictional analysis highlighted above. The Court will address each in turn.

    II.       Federal Claims against James and Bourgeois

           Over fourteen (14) days have elapsed since the Court’s Ruling and Order. (Doc. 118.) To

date, Plaintiff has filed no response regarding James and Bourgeois. Thus, Plaintiff has waived

any opposition to their dismissal. See Payton v. Town of Maringouin, No. 18-563, 2021 WL

2544416, at *26 (M.D. La. June 21, 2021) (deGravelles, J.) (collecting authorities on waiver).

Even without any waiver, the Court finds that the claims against James and Bourgeois should be

dismissed, for all the reasons given in the Court’s prior ruling as to RJ’s and Ventress. (See Doc.

118 at 73–76.) Thus, the federal claims against James and Bourgeois will be dismissed.

    III.      Jurisdictional Analysis

           “With all federal claims having been dismissed . . . , the Court will now ‘look to the

statutory factors set forth by 28 U.S.C. § 1367(c), and to the common law factors of judicial

economy, convenience, fairness, and comity’ to decide whether to exercise its discretion to

‘relinquish jurisdiction over pendent state law claims.’ ” Conway v. Louisiana Through DPS&C,

No. 18-33, 2021 WL 357357, at *1 (M.D. La. Feb. 2, 2021) (deGravelles, J.) (quoting Enochs v.

Lampasas Cty., 641 F.3d 155, 159 (5th Cir. 2011) (citing Mendoza v. Murphy, 532 F.3d 342, 346

(5th Cir. 2008) (noting that “no single factor is dispositive”) and Carnegie–Mellon Univ. v. Cohill,

484 U.S. 343, 350 (1988) (setting forth the common law factors))). “The Court is also instructed

to guard against improper forum manipulation, though that does not appear to be a factor here.”




                                                  2
Id. (cleaned up). “The Court must ‘consider and balance each of the factors to determine’ how to

exercise its discretion.” Id. (quoting Enochs, 641 F.3d at 159 (citing Mendoza, 532 F.3d at 346)).

        “The statutory factors are: (1) whether the state claims raise novel or complex issues of

state law; (2) whether the state claims substantially predominate over the federal claims; (3)

whether the federal claims have been dismissed; and (4) whether there are exceptional

circumstances or other compelling reasons for declining jurisdiction.” Id. (citing Enochs, 641 F.3d

at 159 (citing 28 U.S.C. § 1367(c))). Here, those factors weigh strongly in favor of declining to

exercise supplemental jurisdiction. The state law malicious prosecution claim appears complex

and was the subject of a disputed motion for partial summary judgment. (See Docs. 87, 90, 96.)

“[T]he second and third factor weigh strongly against retaining jurisdiction, as the ‘state law claims

predominate over the non-existent federal claims’ and this court ‘dismissed all federal claims’ ”

Conway, 2021 WL 357357, at *1(quoting Enochs, 641 F.3d at 159). “Neither party cites to a

compelling reason for declining jurisdiction, so the fourth factor is neutral.” Id. (citing Taplette v.

LeBlanc, No. 19-448, 2020 WL 1979652, at *3 (M.D. La. Apr. 7, 2020), report and

recommendation adopted, No. 19-448, 2020 WL 1978363 (M.D. La. Apr. 24, 2020)). Thus, three

of the four factors weigh in favor of declining jurisdiction (and two heavily so); consequently, “the

statutory factors weigh strongly in favor of declining jurisdiction.” See id. (reaching this

conclusion when only the second and third factors weighed “strongly against retaining

jurisdiction”)).

        “The Court now turns to the common law factors of ‘judicial economy, convenience,

fairness, and comity.’ ” Id. at *2. “These considerations include whether extensive or substantive

motions have been filed and/or ruled on, whether a scheduling order has been issued, whether

hearings have been held, the relative convenience of the relevant state and federal courthouses,



                                                  3
and whether it will prejudice either party to have the state law claims heard in state court.” Id.

(quoting Pullins v. Hancock Whitney Bank, No. 19-00006, 2021 WL 96246, at *12 (M.D. La. Jan.

11, 2021) (Dick, C.J.) (citing Hicks v. Austin Indep. Sch. Dist., 564 F. App'x 747, 749 (5th Cir.

2014))).

       Here, the common law factors weigh in favor of declining to exercise supplemental

jurisdiction. Though the Court has ruled on the above dispositive motions, the Court has yet to

substantively rule on any motion for summary judgment dealing with any state law claims. In fact,

“there is no indication that the district court had any ‘substantial familiarity’ or was intimately

familiar with the [Louisiana] state law claims[.]” Id. (quoting Enochs, 641 F.3d at 159–160)

(quoting Parker v. Parsley Petro. Co. v. Dresser Indus., 972 F.2d 580, 587 (5th Cir. 1992)))

Further, no pretrial conference or hearing has been held; indeed, the pretrial conference is over a

month away, and the trial date is two (2) months away. There is also no indication that this federal

forum is more convenient than the state forum, and there is no reason why either side will be

materially prejudiced by having these claims heard in state court. And, as another section of this

Court stated, “considering the docket backlog created in this Court by the COVID-19 pandemic,

the Court finds that the best use of judicial resources for this Court and the state court is to have

the state court preside over a purely state law claim.” Id. (quoting Pullins, 2021 WL 96246, at

*12). Lastly, like this Court’s finding in Conway:

               The other common law factors also weigh in favor of sending this
               case to state court. Second, concerning convenience, “as the judicial
               economy factor suggests,” pursuing the case in state court “would
               not [ ] cause[ ] any financial inconvenience to the parties because
               they would not have had to duplicate any of their previous efforts or
               expenses.” Enochs, 641 F.3d at 160 (citing Mendoza, 532 F.3d at
               347). . . . “Third, it [would] certainly [be] fair to have [ ] the purely
               [Louisiana] state law claims heard in [Louisiana] state court, and
               there is nothing to indicate that either party would have been
               prejudiced by” sending this case to Louisiana state court. Id. (citing

                                                  4
                Parker & Parsley Petroleum Co. v. Dresser Indus., 972 F.2d 580,
                588 (5th Cir. 1992)). “And fourth, comity demands that the
                ‘important interests of federalism and comity’ be respected by
                federal courts, which are courts of limited jurisdiction and ‘not as
                well equipped for determinations of state law as are state courts.’ ”
                Id. (quoting Parker & Parsley, 972 F.2d at 588–89). Thus, as in
                Enochs, “[t]he convenience, fairness, and comity factors each
                certainly favors remand, and the overall balance of the common law
                factors weighs heavily in favor of remand.” Id.

Conway, 2021 WL 357357, at *2.

        Conway also concluded with the final reasons for declining to exercise supplemental

jurisdiction in this case:

                Ultimately, “[a] district court has ‘wide discretion’ in deciding
                whether it should retain jurisdiction over state law claims once all
                federal claims have been eliminated.” Id. at 161 (citing Guzzino v.
                Felterman, 191 F.3d 588, 595 (5th Cir. 1999)). But:

                        “Our general rule is to dismiss state claims when the
                        federal claims to which they are pendent are
                        dismissed.” Parker & Parsley, 972 F.2d at 585
                        (citing Wong v. Stripling, 881 F.2d 200, 204 (5th Cir.
                        1989)); see Carnegie–Mellon, 484 U.S. at 351, 108
                        S. Ct. 614 (noting that when the federal claims are
                        eliminated at an “early stage” of the litigation the
                        district court has “a powerful reason to choose not to
                        continue to exercise jurisdiction”); Gibbs, 383 U.S.
                        at 726, 86 S. Ct. 1130 (“Certainly, if the federal
                        claims are dismissed before trial, even though not
                        insubstantial in a jurisdictional sense, the state claims
                        should be dismissed as well.”); Brookshire Bros.,
                        554 F.3d at 602 (noting that “the general rule is that
                        a court should decline to exercise jurisdiction over
                        remaining state-law claims when all federal-law
                        claims are eliminated before trial”); Beiser v. Weyler,
                        284 F.3d 665, 675 (5th Cir. 2002) (noting that where
                        “no other grounds for federal jurisdiction exist, the
                        court must ordinarily remand the case back to state
                        court”). Indeed, the Supreme Court has for nearly
                        half a century cautioned federal courts to avoid
                        “[n]eedless decisions of state law[.]” ...Gibbs, 383
                        U.S. at 726, 86 S. Ct. 1130.



                                                   5
                Id. Under these circumstances, the Court will decline to exercise
                supplemental jurisdiction over the remaining state law claims, and
                they are dismissed without prejudice.

Id. at *3. For these and all the above reasons, the Court will follow the same course in this case.

   IV.      Conclusion

         Accordingly,

         IT IS ORDERED that, pursuant to Federal Rule of Civil Procedure 56(f)(1), all federal

claims asserted against defendants Edward James and Dwayne Bourgeois by Plaintiff Cynthia

Payton are DISMISSED WITH PREJUDICE;

         IT IS FURTHER ORDERED that the Court will decline to exercise supplemental

jurisdiction over Plaintiff’s state law claims, and these claims are DISMISSED WITHOUT

PREJUDICE;

         IT IS FURTHER ORDERED that all pending deadlines, including the pretrial conference

and trial, are CANCELLED; and

         IT IS FURTHER ORDERD that judgment shall be entered in this case.

         Signed in Baton Rouge, Louisiana, on July 8, 2021.




                                               S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                                 6
